DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saleem et al. (US. Pub: 2020/0109089 A1).
Regarding claim 1, Saleem discloses (in at least [0009]; [0049]; abstract) a method of manufacturing a photoluminescent mortar mix comprising the steps of: providing a photoluminescent sand ([0009]); providing cement ([0009]); and mixing fine aggregate ([0009]), said photoluminescent sand and said cement to form a photoluminescent mortar mix ([0009]; [0049]). 
Regarding claim 2, Saleem discloses ([0049]) further comprising the step of: adding water to said photoluminescent mortar mix to create photoluminescent mortar.
Regarding claim 3, Saleem discloses a method of manufacturing a photoluminescent paver block or coping block ([0020]) comprising the steps of: providing at least one of photoluminescent sand ([0009]; [0082]), photoluminescent polymer chips and photoluminescent glass; providing an aggregate ([0009]; [0082]); providing a cement ([0009]; [0082]); mixing water ([0049]; [0082]), said at least one of photoluminescent sand, photoluminescent polymer chips and photoluminescent glass, said aggregate, and said cement to form an uncured mixture ([0049]; [0082]); i.e. the wet mixture); and pouring said uncured mixture into a block mold ([0083]), said uncured mixture is allowed to cure ([0049]; [0083]; i.e. solidify the mixture; see also [0084]), regular sand is used if said photoluminescent sand is not used ([0082]; photoluminescent sand is used). 
Regarding claim 4, Saleem discloses ([0084]) further comprising the step of: pressurizing and vibrating said uncured mixture.
Regarding claim 5, Saleem discloses ([0081]-[0084]) further comprising the step of: pre-moistening said photoluminescent sand or said regular sand.
Regarding claim 6, Saleem discloses ([0066]) further comprising the step of: grinding a top of said photoluminescent paver block or said coping block if said photoluminescent polymer chips or said photoluminescent glass is used.
Regarding claim 7, Saleem discloses further comprising the step of: mixing a pigment into said uncured mixture ([0082]).
Regarding claim 8, Saleem discloses (in at least [0081]-[0084]) a method of manufacturing a photoluminescent concrete block comprising the steps of: providing at least one of photoluminescent sand, photoluminescent polymer chips and photoluminescent glass ([0081]); providing an aggregate ([0082]); providing gravel ([0082]; the additive); providing cement ([0082]); mixing water ([0082]), said at least one of photoluminescent sand, photoluminescent polymer chips and photoluminescent glass ([0082]), said aggregate, said gravel and said cement to form an uncured mixture ([0082]); and pouring said uncured mixture into a block mold ([0083]), said uncured mixture is allowed to cure ([0083]), regular sand is used if said photoluminescent sand is not used.
Regarding claim 9, Saleem discloses ([0084]) further comprising the step of: pressurizing and vibrating said uncured mixture.
Regarding claim 11, Saleem discloses ([0072]-[0074]; [0081]-[0084]) a method of manufacturing a photoluminescent polymeric sand comprising the steps of: providing a photoluminescent sand; providing cement; and mixing said photoluminescent sand and said cement.
Regarding claim 12, Saleem discloses ([0072]; [0081]-[0084]) further comprising the step of: adding water to said photoluminescent polymeric sand.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saleem et al. (US. Pub: 2020/0109089 A1).
Regarding claim 10, Saleem discloses a method of manufacturing a photoluminescent ceramic tile comprising the steps of: providing clay ([0066]); providing at least one of photoluminescent sand, photoluminescent polymer chips and photoluminescent glass ([0082]); mixing water ([0082]), said at least one of photoluminescent sand, photoluminescent polymer chips and photoluminescent glass ([0081]-[0082]), said clay ([0066]), and firing said mixture to form at least one ceramic tile ([0086]; [0095]). 
Saleem does not expressly disclose providing feldspar; said feldspar to form a mixture. 
However, Saleem discloses ([0095]) the luminescent concrete material may be used in tile setting materials such as mortars and grouts. Saleem further discloses ([0066]) the cement comprises Portland cement, a basic ingredient of concrete, mortar, stucco, and/or non-specialty grout, which is present as a fine powder, and produced by beating limestone and clay materials in a kiln to form clinker, grinding the clinker, and adding small amounts of other materials. Saleem also discloses ([0082]) additives may be added to the photoluminescent ceramic tile. Sprouts (US. Pat: 6,514,595 B1) discloses (in col. 6, lines 46-53) a mixture comprised of, in part, feldspar. 
It would have been obvious to one of ordinary skill in the art before the effective filing date in the invention to consider using feldspar as an additive in the photoluminescent ceramic tile mixture of Saleem  for the benefit of providing a glow in the dark (GID) ceramic tile. 

 Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive. The Applicant argues that the prior art “Saleem does not teach or suggest binding the strontium aluminate particles to the sand particles with a binder.” Because “merely adding sand and strontium aluminate particles into a mortar composition will not result in an even distribution of strontium aluminate particles in the mortar mixture as explained in the attached Declaration of Dr. Venkata S. Reddy Channu as submitted in the related case of patent no. 11, 299, 433.”
In response to that argument, the Examiner respectfully disagrees. As noted in the office action, Saleem does teach or suggest binding the strontium aluminate particles to the sand particles with a binder. Dr. Venkata’s argument that “merely adding sand and strontium aluminate particles into a mortar composition will not result in an even distribution of strontium aluminate particles in the mortar mixture” is not persuasive because the claim does not recite an even distribution of strontium aluminate particles in the mortar mixture. Lastly, Saleem uses strontium aluminate particles as an example of phosphor (see abstract). Saleem does not disclose that strontium aluminate is the only phosphor material that can be used in the composition. Therefore, the argument is not persuasive. 
The Applicant further argues that Saleem does not disclose “photoluminescent sand, photoluminescent polymer chips or photoluminescent sand in paragraphs [0009] and [0082]-[0084]). Saleem discloses regular sand and strontium aluminate particles.” Saleem does not teach or suggest “binding the strontium aluminate particles to the sand particles with a polymer binder” as cited in claim 3. 
In response to that argument, the Examiner respectfully disagrees. Saleem discloses (in at least [0009]) phosphorescent strontium aluminate particles. One of ordinary skill in the art should at least be able to understand that the “phosphorescent strontium aluminate particles” of Saleem meet at least the limitation “photoluminescent sand” as claimed because the term “photoluminescent” and “phosphorescent” are used interchangeably in the art. Also, regarding the argument that “Saleem does not teach or suggest “binding the strontium aluminate particles to the sand particles with a polymer binder” is not persuasive because the claim does not recite “binding the photoluminescent sand, photoluminescent polymer chips with a polymer.”
The Applicant also argues that the 103 rejection is improper because the secondary “Sprouts does not disclose “producing a luminescent clay mixture. It would not be obvious to one of ordinary skill in the art to combine feldspar of Sprouts with Saleem.“ 
In response to that argument, the Examiner respectfully disagrees. As noted in the office action, the Examiner did not rely on Sprouts’ reference for the luminescent mixture because the primary reference Saleem teaches that already. Also, both references pertain to concrete compositions and products except that one is luminous and the other one is not. Saleem discloses ([0082]) additives may be added to the photoluminescent ceramic tile. In other words, other materials can be added to his concrete composition. Sprouts (US. Pat: 6,514,595 B1) in the other hand discloses (in col. 6, lines 46-53) a mixture comprised of, in part, feldspar. One of ordinary skill in the art would easily consider adding the feldspar of Sprouts as one of additives in the mixture composition of Saleem because such addition would not cause any detrimental effect to the concrete mixture composition of Saleem. Therefore, the argument is not persuasive.  
Lastly, the remaining arguments appear to be same as previous ones. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye (Seye) Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875